Case 1:18-cv-06769-GBD Document 47 Filed 09/30/20 Page 1 of 1

 

 

ig 2 COTM A HE GTA EOL
preter trae arenonn ies RADE DOL AE IR. Da Ee tik

   
   
 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK i
- ae eee eee eee eee eee eee -- x = ge eee wey ge
: CAL PELE
LUISA SATOS DE OLIVEIRA, individually and the oo . |
on behalf of others similarly situated, : DALE SEP 3 ob
Plaintiff, :
-against- : ORDER
SCORES HOLDING COMPANY INC.; CLUB : 1¢ Civ. 6769 (GBD)
AZURE LLC; ROBERT GANS; MARK S. :
YACKOW; HOWARD ROSENBLUTH, :
Defendants. :
ween ee ee eee eee ee ee eee eee X

GEORGE B. DANIELS, District Judge:

The October 1, 2020 status conference is adjourned to December 17, 2020 at 9:45 a.m.
Per this Court’s August 10, 2020 order, (ECF No. 46), the parties are ordered to submit a letter, at
least 30 days prior to the next conference date, apprising this Court as to the status of this matter

and suggesting any potential trial] dates.

Dated: September 30, 2020
New York, New York

SO ORDERED.

icy K Donek

GEPR _ DANIELS
ITEBSTATES DISTRICT JUDGE

 
